Citation Nr: 1613099	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-46 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to March 1981 and from August 1981 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to TDIU.  The Veteran's claims file is in the jurisdiction of the Pittsburgh, Pennsylvania RO.

In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In June 2013, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  As noted, this claim was previously before the Board in June 2013 when it was remanded, in part, for a medical examination and opinion to determine whether the Veteran's service-connected cold injury residuals were interfering with his ability to obtain and maintain substantially gainful employment.  A central question to be resolved in this case is whether the symptoms from his cold injury residuals may be delineated from his other nonservice-connected disabilities.  In a January 2010, the Veteran was provided a VA examination where the examiner found that the Veteran's symptoms "possibly could be partially due to his diabetes and partially residual from cold injury."  The examiner further stated, "It is impossible without resort to mere speculation to separate the two.  If further opinion and/or exam is needed he should see specifically an orthopedic doctor, a Board Certified physiatrist and/or a Board Certified podiatrist for those different extremities."
In the Board's June 2013 remand, the January 2010 VA examiner's recommendation was noted.  However, the RO/AMC was not specifically instructed to schedule the Veteran for an examination with an orthopedic doctor, physiatrist, and/or podiatrist; therefore, when the Veteran was scheduled for a VA examination in September 2013, with a supplemental medical opinion obtained in November 2013, both the September 2013 VA examination and November 2013 supplemental medical opinion were completed by the same examiner who conducted the January 2010 VA examination.  Given the January 2010 VA examiner's prior opinion wherein he questioned his own competency to address the medical issue at hand, the Board must remand the Veteran's claim again for a new VA examination and medical opinion.  Notably, in the November 2013 supplemental medical opinion, the January 2010 VA examiner again recommended that the Veteran be examined by a specialist in physiatry or neurology.

Finally, in requesting a VA examination and medical opinion, the Board's June 2013 remand requested that the examiner "review the claims folder, including any relevant records stored in an electronic format; and provide reasons for the opinion given."  The examiner was also asked to specifically reference certain documents from the record, e.g., VA vocational rehabilitation records, resumes from the Veteran, and prior VA examination reports.  After reviewing the September 2013 VA examination report and November 2013 supplemental medical opinion report, the Board notes that while the VA examiner reviewed the Veteran's prior VA examination reports, none of the other documents were reviewed.  Significantly, the examiner stated that the Veteran's vocational rehabilitation records could not be found in the electronic record.  The Board notes that these documents are located in the Veteran's electronic record; however, they were mislabeled.  This has been corrected and on remand, the examiner will have an opportunity to review such records.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following actions:

1. 	Schedule the Veteran for an examination with a specialist in physiatry (or a neurologist and/or an orthopedist, if a physiatrist is not available) in order to obtain an opinion as to whether his service-connected disabilities in combination preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should review the claims folder and provide reasons for the opinion given.  The examiner should reference:

* The September 2012 VA vocational rehabilitation counseling narrative which noted vocational impairments and a serious employment handicap;
* 2004 and 2007 resumes of the Veteran;
* A June 2002 VA history and physical examination of the Veteran;
* An August 2003 Chapter 31 evaluation of the Veteran;
* The July 2007 VA vocational rehabilitation narrative noting physical limitations due to service-connected disabilities; difficulty with basic academic skills; past pursuit of occupations; and the counselor's opinion on impairment of employability; and
* The past VA examination reports.

The examiner should provide an opinion as to whether it is at least as likely as not that the service-connected disabilities in combination would preclude gainful employment for which the Veteran would otherwise be qualified.

If the examiner is unable to provide the requested opinion without resorting to mere speculation, the examiner must provide reasons why it is not possible to provide the necessary opinion and state whether the inability is due to missing evidence or the limits of medical knowledge.

2. 	If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

